DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities:  the phrase “the second land portion second region” in line 4 should be written as --the second-land-portion second region—for consistency in claim language throughout the claims.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “the first land portion second region” in line 3 should be written as --the first-land-portion second region—for consistency in claim language throughout the claims.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “the second land portion second region” in line 5 should be written as --the second-land-portion second region—for consistency in claim language throughout the claims.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  the phrase “the second land portion second region” in line 4 should be written as --the second-land-portion second region—for consistency in claim language throughout the claims.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the phrase “the first land portion second region” in line 3 should be written as --the first-land-portion second region—for consistency in claim language throughout the claims.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the phrase “the second land portion second region” in line 5 should be written as --the second-land-portion second region—for consistency in claim language throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai (JP 2012-046018, see updated machine translation provided) (of record).

.

    PNG
    media_image1.png
    559
    656
    media_image1.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakurai (JP 2012-046018, see updated machine translation provided) (of record).

Regarding claim 12, the examiner notes that the placement of the second land portion as claimed outside the tire equator line in a vehicle mounting direction is a recitation of intended use of the tire and does not require additional structure to the tire, such as a marking disposed on the outside of the tire denoting that it must be mounted on a vehicle outside. A tire may be mounted on a vehicle in either direction, thereby making either side of the tire capable of being an outside when mounted on a vehicle. Therefore, the recitation does not result in a structural difference between the claimed invention and the prior art. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that the second land portion (See annotated Fig. 1 above in claim 1) of Sakurai is, or is at the very least capable of being, disposed outside the tire equator line in a vehicle mounting direction.

Regarding claim 13, the examiner notes that the placement of the first shoulder land portion as claimed innermost in a vehicle mounting direction is a recitation of intended use of the tire and does not require additional structure to the tire, such as a marking disposed on the inside of the tire denoting that it must be mounted on a vehicle inside. Similarly, the examiner notes that the placement of the second shoulder land portion as claimed outermost in a vehicle mounting direction is a recitation of intended use of the tire and does not require additional structure to the tire, such as a marking disposed on the outside of the tire denoting that it must be mounted on a vehicle outside. A tire may be mounted on a vehicle in either direction, thereby making either side of the tire capable of being an outside or inside when mounted on a vehicle. Therefore, the recitation does not result in a structural difference between the claimed invention and the prior art. Sakurai discloses that among the plurality of land portions, the land portion located innermost in a vehicle mounting direction is, or is at the very least capable of being, defined as a first shoulder land portion (Fig. 1: 32), and the land portion located outermost in the vehicle .

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (JP 2012-046018, see updated machine translation provided) (of record) as applied to claim 1 above.

Regarding claims 3 and 6-8, Sakurai further discloses that the land portions are formed so as to suppress the deformation of the center and shoulder blocks in the tread ([0033]). The turning up is suppressed, and sufficient braking performance can be exhibited even at high input or on dry roads ([0033]). In other words, the widths of the land portions and regions, as well as the groove areas of within them, are considered to be result effective variables that will affect the deformation of the tread pattern as well as the braking performance at high input or on dry roads. While Sakurai does not explicitly disclose the value for a width W1 of the first land portion in the tire lateral direction and a distance Wt1 in the tire lateral direction from an end portion of the center circumferential main groove on the side of the first land portion to a groove lateral center of the first circumferential narrow groove, a relationship between a width Wa1 of the first-land-portion first region in the tire lateral direction and a width Wa2 of the second-land-portion first region in the tire lateral direction, a relationship between a width Wb1 of the first-land-portion second region in the tire lateral direction and a width Wb2 of the second land portion second region in the tire lateral direction, a groove area ratio Gb1 in the first land portion second region, a groove area ratio Gb2 in the second land portion second region, or a relationship between the groove area ratio Gb1 and the groove area ratio Gb2, it is considered within the ability of one of ordinary skill in 

Regarding claim 4, Sakurai further illustrates that a width W2 of the second land portion in the tire lateral direction and a distance Wt2 in the tire lateral direction from an end portion of the center circumferential main groove on the side of the second land portion to a groove lateral center of the second circumferential narrow groove, have a relationship of approximately 0.3 for (Wt2/W2), which falls within the claimed range of 0.3 ≤ (Wt2/W2) ≤ 0.5. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the 

    PNG
    media_image2.png
    501
    661
    media_image2.png
    Greyscale


Regarding claim 5, Sakurai further illustrates that a distance Wc in the tire lateral direction from the tire equator line to the end portion of the center circumferential main groove on the side of the first land portion, and a width Wa1 of the first-land-portion first region in the tire lateral direction have a relationship of approximately 0.6 for (Wc/Wa1), which falls within the claimed range of 0.4 ≤ (Wc/Wa1) ≤ 0.6. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure .

    PNG
    media_image3.png
    582
    681
    media_image3.png
    Greyscale


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (JP 2012-046018, see updated machine translation provided) (of record) as applied to claim 1 above, and further in view of Speziari et al. (US 2019/0023077).


Speziari teaches providing lateral grooves in a tread wherein 30% to 50% of the development (i.e. an extending length) of the grooves may be chamfered ([0039]), or substantially the whole development (i.e. 100% or more of an extending length) of the lateral grooves may be chamfered ([0045], [0049]), both of which fall within the claimed range of 30% or more of an extending length. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the portion of the lateral grooves formed in the first-land-portion second region and the second-land-portion second region that are chamfered. In this manner, the mutually opposing problems of the prior art (e.g. braking and handling performance on a dry or wet surface, rolling resistance, and noise suppression) are resolved by means of a tread pattern which provides chamfers on the lateral walls of the grooves formed both in the shoulder regions of the tyre and in the central region, and particularly on the transverse grooves ([0006]-[0015]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Sakurai in order to provide that a region including 30% or more of an extending length of the lateral grooves formed in the first-land-portion second region and the second-land-portion second region is chamfered, and that the lateral grooves formed in the first-land-portion second region and the second-land-portion second region are chamfered, so as to resolve the mutually opposing problems of the prior art, as taught by Speziari. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (JP 2012-046018, see updated machine translation provided) (of record) as applied to claim 1 above, and further in view of any one of Hatanaka et al. (US 2017/0197465) and/or Tomatsu (US 2009/0255616). 

Regarding claim 11, Sakurai further discloses that lateral sipes (Fig. 1: 34) are formed in the first-land-portion second region (See annotated Fig. 1 above in claim 1) and the second-land-portion second region (See annotated Fig. 1 above in claim 1), first ends of the lateral sipes (Fig. 1: 34) being connected to the first circumferential narrow groove (Fig. 1: 18) or the second circumferential narrow groove (Fig. 1: 18), and the lateral sipes (Fig. 1: 34) and the lateral grooves (Fig. 1: 22) are alternately disposed in the tire circumferential direction.
However, Sakurai does not expressly recite that second ends of the lateral sipes terminate in the first-land-portion second region or the second-land-portion second region. 
Hatanaka teaches a tire comprising a tread with sipes (Fig. 3: 100) that are preferably one-side opening sipes which open at one end thereof to the groove while terminating at the other end thereof within the land portion so as to improve wet performance ([0091]). The one-side opening sipes can increase circumferential shearing rigidity compared with both-side opening sipes while removing water films in the contact surface by means of the one-side opening sipes, to thereby produce an effect of improving wet performance resulting from the improvement in circumferential shearing rigidity ([0091]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the sipes disclosed by Sakurai in order to provide that second ends of the lateral sipes terminate in the first-land-portion second region or the second-land-portion second region so as to increase circumferential shearing rigidity compared with both-side opening sipes while removing water films in the contact surface by means of the one-side opening sipes, to thereby produce an effect of 
Additionally or alternatively, Tomatsu teaches a tire comprising a tread with sipes (Fig. 1: 5), wherein one end of each of the sipes is terminated within the block, whereas the other end of each of the sipes is open to the main groove ([0025]). Thus, excessive decrease in stiffness of the land portions can be prevented, and thereby good wet performances in the original state and in the worn state can be ensured ([0031]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the sipes disclosed by Sakurai in order to provide that second ends of the lateral sipes terminate in the first-land-portion second region or the second-land-portion second region so as to prevent excessive decrease in stiffness of the land portions and ensure good wet performance in the original state and the worn state, as taught by Tomatsu. 

Claims 1-8 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiwaki (US 2011/0290391) (of record) and Sakurai (JP 2012-046018, see updated machine translation provided) (of record).

Regarding claim 1, Kiwaki discloses a pneumatic tire (Fig. 1: 10), comprising: three or more circumferential main grooves (Fig. 2: 52, 22I, 22E) formed in a tread surface (Figs. 1-2: 16) and extending in a tire circumferential direction; and a plurality of land portions (Fig. 2: 54, 26, 34) defined by the circumferential main grooves (Fig. 2: 52, 22I, 22E), wherein among the circumferential main grooves (Fig. 2: 52, 22I, 22E), the circumferential main groove (Fig. 2: 22I) whose position in a tire lateral direction is closest to a tire equator line (Fig. 2: CL) is defined as a center circumferential main groove, among the two land portions (Fig. 2: 54, 26) defined by the center circumferential main groove (Fig. 2: 22I) and located on both sides of the center circumferential main groove in the tire lateral direction, the land portion 
Kiwaki further discloses that the second-land-portion first region (Fig. 2: 58B) may include a plane region in which no groove is formed over an entire circumference. Kiwaki further discloses another similar embodiment wherein the sipes (Fig. 2: 30) are replaced with single-open-sided grooves (Fig. 4: 70), and wherein the first-land-portion first region (Fig. 4: see region in 66 on left side of groove 28 including partial grooves 70) may include a plane region in which no groove is formed over an entire circumference (Fig. 4: see how partial grooves do not extend all the way across the axial length of the first-land-portion first region and thereby provide a plane region in the first-land-portion first region that does not include grooves) ([0040]). 

While Kiwaki discloses that no lateral grooves extend in the first-land-portion second region (Fig. 2: see region in 26 on right side of 28 between 28 and 22E not comprising any sipes or grooves) or the second-land-portion second region (Fig. 2: 58A), it is known in the tire tread art to provide grooves in such ribs. For instance, Sakurai teaches a tread wherein a lateral groove (Fig. 1: 22) extends in the tire lateral direction in the first-land-portion second region and the second-land-portion second region (See annotated Fig. 1 below). In this manner the deformation to the center rib comprising the lateral grooves is suppressed with respect to the input in the tire circumferential direction ([0024]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the ribs of the first-land-portion second region and the second-land-portion second region of Kiwaki in order to provide lateral grooves extending in the tire lateral direction so as to suppress deformation to the center rib comprising the lateral grooves with respect to the input in the tire circumferential direction, as taught by Sakurai. 

    PNG
    media_image1.png
    559
    656
    media_image1.png
    Greyscale
 




Regarding claims 3 and 14, Kiwaki further illustrates that a width W1 of the first land portion (See annotated Fig. 2 below) in the tire lateral direction and a distance Wt1 in the tire lateral direction from an end portion of the center circumferential main groove on the side of the first land portion to a groove lateral center of the first circumferential narrow groove (See annotated Fig. 2 below), have a relationship of approximately 0.6 for (Wt1/W1), which falls within the claimed range of 0.5 ≤ (Wt1/W1) ≤ 0.7. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the relationship of (Wt1/W1). While the figure is not expressly drawn to scale, one of ordinary skill in the art before the effective filing date of the claimed invention would have nonetheless found it obvious that a width W1 of the first land portion in the tire lateral direction and a distance Wt1 in the tire lateral direction from an end portion of the center circumferential main groove on the side of the first land portion to a groove lateral center of the first circumferential narrow groove have a relationship that falls within, or is at least capable of falling within, the claimed range of 0.5 ≤ (Wt1/W1) ≤ 0.7.

    PNG
    media_image4.png
    576
    679
    media_image4.png
    Greyscale


Regarding claims 4 and 15, Kiwaki further illustrates that a width W2 of the second land portion (See annotated Fig. 2 below) in the tire lateral direction and a distance Wt2 in the tire lateral direction from an end portion of the center circumferential main groove on the side of the second land portion to a groove lateral center of the second circumferential narrow groove (See annotated Fig. 2 below) have a relationship of approximately 0.45 for (Wt2/W2), which falls within the claimed range of  0.3 ≤ (Wt2/W2) ≤ 0.5. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the relationship of (Wt2/W2). While the figure is not expressly drawn to scale, one of ordinary skill in the art before the effective filing date of the claimed invention would have nonetheless found it obvious that a width W2 of the second land portion in the tire lateral direction and a distance Wt2 in the tire lateral direction from an end portion of the center circumferential main groove on the side of the second land portion to a groove lateral center of the second circumferential narrow groove have a relationship that falls within, or is at least capable of falling within, the claimed range of 0.3 ≤ (Wt2/W2) ≤ 0.5.

    PNG
    media_image5.png
    575
    673
    media_image5.png
    Greyscale


Regarding claims 5 and 16, Kiwaki further illustrates that a distance Wc (See annotated Fig. 2 below) in the tire lateral direction from the tire equator line to the end portion of the center circumferential main groove (Fig. 2: 22I) on the side of the first land portion (Fig. 2: 26), and a width Wa1 of the first-land-portion first region (See annotated Fig. 2 below) in the tire lateral direction have a relationship of approximately 0.55 for (Wc/Wa1), which falls within the claimed of 0.4 ≤ (Wc/Wa1) ≤ 0.6. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the relationship of (Wc/Wa1). While the figure is not expressly drawn to scale, one of ordinary skill in the art before the effective filing date of the claimed invention would have nonetheless found it obvious that a distance Wc in the tire lateral direction from the tire equator line to the end portion of the center circumferential main groove on the side of the first land portion and a width Wa1 of the first-land-portion first region in the tire lateral direction have a relationship that falls within, or is at least capable of falling within, the claimed range of 0.4 ≤ (Wc/Wa1) ≤ 0.6.

    PNG
    media_image6.png
    557
    623
    media_image6.png
    Greyscale


Regarding claims 6 and 17, Kiwaki further illustrates that a relationship between a width Wa1 (See annotated Fig. 2 below) of the first-land-portion first region (Fig. 2: see region in 26 on left side of groove 28 including sipes 30) in the tire lateral direction and a width Wa2 (See annotated Fig. 2 below) of the second-land-portion first region (Fig. 2: 58B) in the tire lateral direction satisfies Wa1 > Wa2. While the figure is not expressly drawn to scale, one of ordinary skill in the art before the effective filing date of the claimed invention would have nonetheless found it obvious that a relationship between a width Wa1 of the first-land-portion first region in the tire lateral direction and a width Wa2 of the second-land-portion first region in the tire lateral direction satisfies, or is at least capable of satisfying, the relationship Wa1 > Wa2.

    PNG
    media_image7.png
    595
    633
    media_image7.png
    Greyscale

Regarding claims 7 and 18, Sakurai further teaches that the land portions are formed so as to suppress the deformation of the center and shoulder blocks in the tread ([0033]). The turning up is suppressed, and sufficient braking performance can be exhibited even at high input or on dry roads ([0033]). In other words, the widths of the land portions and regions, as well as the groove areas of within them, are considered to be result effective variables that will affect the deformation of the tread pattern as well as the braking performance at high input or on dry roads. While Sakurai does not explicitly disclose the value for a relationship between a width Wb1 of the first-land-portion second region in the tire lateral direction and a width Wb2 of the second land portion second region in the tire lateral direction, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said relationship. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to 

Regarding claims 8 and 19, Sakurai further teaches that the land portions are formed so as to suppress the deformation of the center and shoulder blocks in the tread ([0033]). The turning up is suppressed, and sufficient braking performance can be exhibited even at high input or on dry roads ([0033]). In other words, the widths of the land portions and regions, as well as the groove areas of within them, are considered to be result effective variables that will affect the deformation of the tread pattern as well as the braking performance at high input or on dry roads. While Sakurai does not explicitly disclose the value for a groove area ratio Gb1 in the first land portion second region, a groove area ratio Gb2 in the second land portion second region, or a relationship between the groove area ratio Gb1 and the groove area ratio Gb2, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said variety of parameters. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the aforementioned variety of parameters in order to affect the deformation of the tread pattern as well as the braking performance at high input or on dry roads, as disclosed by Sakurai. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a groove area ratio Gb1 in the first land portion second region, a groove area ratio Gb2 in the second land portion second region, or a relationship between the groove area ratio Gb1 and the groove area ratio Gb2. 

.

Claims 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiwaki (US 2011/0290391) (of record) and Sakurai (JP 2012-046018, see updated machine translation provided) (of record) as applied to claims 1-2 above, and further in view of Speziari et al. (US 2019/0023077).

Regarding claims 9-10 and 20, modified Kiwaki does not expressly recite that a region including 30% or more of an extending length of the lateral grooves formed in the first-land-portion second region and the second-land-portion second region is chamfered, or that the lateral grooves formed in the first-land-portion second region and the second-land-portion second region are chamfered only on one edge of an opening.
Speziari teaches providing lateral grooves in a tread wherein 30% to 50% of the development (i.e. an extending length) of the grooves may be chamfered ([0039]), or substantially the whole development (i.e. 100% or more of an extending length) of the lateral grooves may be chamfered ([0045], [0049]), both of which fall within the claimed range of 30% or more of an extending length. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiwaki (US 2011/0290391) (of record) and Sakurai (JP 2012-046018, see updated machine translation provided) (of record) as applied to claims 1-2 above, and further in view of any one of Hatanaka et al. (US 2017/0197465) and/or Tomatsu (US 2009/0255616).

Regarding claim 11, Sakurai further teaches that lateral sipes (Fig. 1: 34) are formed in the first-land-portion second region (See annotated Fig. 1 above in claim 1) and the second-land-portion second region (See annotated Fig. 1 above in claim 1), first ends of the lateral sipes (Fig. 1: 34) being connected to the first circumferential narrow groove (Fig. 1: 18) or the second circumferential narrow groove (Fig. 1: 
However, modified Kiwaki does not expressly recite that second ends of the lateral sipes terminate in the first-land-portion second region or the second-land-portion second region. 
Hatanaka teaches a tire comprising a tread with sipes (Fig. 3: 100) that are preferably one-side opening sipes which open at one end thereof to the groove while terminating at the other end thereof within the land portion so as to improve wet performance ([0091]). The one-side opening sipes can increase circumferential shearing rigidity compared with both-side opening sipes while removing water films in the contact surface by means of the one-side opening sipes, to thereby produce an effect of improving wet performance resulting from the improvement in circumferential shearing rigidity ([0091]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the sipes disclosed by modified Kiwaki in order to provide that second ends of the lateral sipes terminate in the first-land-portion second region or the second-land-portion second region so as to increase circumferential shearing rigidity compared with both-side opening sipes while removing water films in the contact surface by means of the one-side opening sipes, to thereby produce an effect of improving wet performance resulting from the improvement in circumferential shearing rigidity, as taught by Hatanaka. 
Additionally or alternatively, Tomatsu teaches a tire comprising a tread with sipes (Fig. 1: 5), wherein one end of each of the sipes is terminated within the block, whereas the other end of each of the sipes is open to the main groove ([0025]). Thus, excessive decrease in stiffness of the land portions such as blocks can be prevented, and thereby good wet performances in the original state and in the worn state can be ensured ([0031]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the sipes disclosed by modified Kiwaki in order to provide that second ends of the lateral sipes terminate in the first-land-portion second region or the second-land-

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749